Exhibit 10.1




capturea02.jpg [capturea02.jpg]


December 11, 2018


Christopher Marshall


Dear Chris:


Welcome to Mr. Cooper! We look forward to you joining our team. This letter will
confirm our offer and your acceptance to join our team as Vice Chairman and
Chief Financial Officer, reporting to Jay Bray, President and CEO.


Annual Base Salary:
You will be paid a bi-weekly salary of $26,923.08 which is equivalent to
$700,000 on an annualized basis.



Bonus Opportunity:
You will be eligible to participate in the Executive Management Incentive Plan
(EMIP). Your maximum annual bonus opportunity will be 375% of your annual base
salary or $2,625,000. Your target bonus will be 60% of your maximum bonus
opportunity or $1,575,000. Your bonus will be based on achieving Company and
individual performance goals established by the CEO. In addition, you must be
actively employed by Mr. Cooper on the day the bonus is paid to receive an
award.



Long-Term Incentive Opportunity:
Beginning in 2019, you will be eligible for an annual equity award valued at
$1,000,000. The initial grant will be March 1, 2019. Grants are usually made in
March and typically vest equally over three years. All awards must be approved
by the Compensation Committee of the Board of Directors.



Relocation Costs:
In lieu of relocation reimbursement, you will receive a lump sum of $100,000
(grossed up for taxes) within 30 days of your start date to help offset expenses
related to housing. Your airfare will be reimbursed for travel to and from your
home location to Mr. Cooper headquarters. All incurred expenses must be in
accordance with the Mr. Cooper Travel and Expense policy. Reimbursement for
commuting expenses is considered taxable income and will be added to wages on
your W-2.





Non-competition:
You agree that while employed by Mr. Cooper and for the twelve (12) month period
immediately following your termination of employment, you shall not directly or
indirectly, either as principal, agent, employee, employer, consultant, partner
or shareholder in excess of five percent (5%) of a publicly traded corporation,
corporate officer or director, or in any other representative capacity, engage
or otherwise participate in any manner or fashion with any business, whose
primary business is in direct competition with the business of Mr. Cooper, Xome
Holdings LLC and their subsidiaries or of any other business in which Mr. Cooper
or its subsidiaries is engaged in at the time of your termination of employment.
For clarification, any business that derives the majority of their revenue from
mortgage servicing, mortgage origination, or providing services related to
purchasing or refinancing a home, would be considered a direct competitor. You
further agree that this restrictive covenant is reasonable as to duration, terms
and geographical area and that the same protects the legitimate interests of Mr.
Cooper and its respective affiliates, imposes no undue hardship on you, is not
injurious to the public, and that any violation of this restrictive covenant
shall be specifically enforceable in any court with jurisdiction upon short
notice.

Severance:
Should Mr. Cooper terminate your employment without cause, or if you terminate
your employment for good reason, during the initial twenty-four (24) months of
your employment, you will be entitled to severance of twelve (12) months of your
current






--------------------------------------------------------------------------------




salary plus 100% of the higher of your target bonus or your prior year’s bonus;
the next tranche of restricted stock units scheduled to vest for each grant
awarded to you; accrued benefits; and continuation of your coverage under the
Company’s medical plan until the earlier of the period of time it takes you to
become eligible for the medical benefits program of a new employer or 12 months
from the date of such termination, subject to providing Mr. Cooper and their
affiliates, as applicable, with a signed release of claims in a form adopted by
such company from time to time, which shall contain reasonable and customary
terms and conditions.  Severance shall be paid bi-weekly in accordance with
standard payroll practices. If Mr. Cooper terminates your employment without
cause, or you terminate your employment for good reason, after the first
twenty-four (24) months of employment, you shall be entitled to receive such
severance as may be consistent with the then current practices of the Company.


The Company may terminate your employment either with or without Cause. For
purposes of this agreement, “Cause” shall mean:
 
(i)      willful misconduct or willful neglect by you in the performance of your
duties to the Company;


(ii)      your willful failure to adhere materially to the clear directions of
the Board or to adhere materially to the Company’s material written policies;
 
(iii)      your conviction of or formal admission to or plea of guilty or nolo
contendere to a charge of commission of a felony or any other conviction which
would render you ineligible for employment for the Company; or
 
(iv)      your willful breach of any of the material terms and conditions of
this letter agreement.
The Executive’s employment may be terminated by the Executive with or without
Good Reason. For purposes of the agreement, “Good Reason” means:


the occurrence, without the express written consent of Executive, of any of the
following circumstances, unless, with respect to clauses (i), (ii), (iii) and
(iv) hereof, such circumstances are corrected by the Company in all material
respects within thirty (30) days following written notification by Executive to
the Company (which written notice must be delivered within thirty (30) days
after the occurrence of such circumstances) that Executive intends to terminate
Executive’s employment for one of the reasons set forth below:


(i) a material reduction in your base salary;


(ii) a material diminution in the authorities, duties or responsibilities of
Executive;


(iii) a requirement that the Executive report to someone other than the CEO, or


(iv) Company’s breach of any term of this Agreement.




Non-solicit:
You agree that during the period of your employment and for the twelve (12)
month period immediately following the date of your termination of employment
with Mr. Cooper for any reason, you shall not, directly or indirectly, solicit
or induce any officer, director, employee, agent or consultant of Mr. Cooper or
any of their successors, assigns, subsidiaries or affiliates to terminate his,
her or its employment or other relationship with Mr. Cooper or any of their
successors, assigns, subsidiaries or affiliates, or otherwise encourage any such
person or entity to leave or sever his, her or its employment or other
relationship with Mr. Cooper or any of their successors, assigns, subsidiaries
or affiliates, for any other reason.






--------------------------------------------------------------------------------




Employment at will:
Nothing herein constitutes an offer of employment for any definite period of
time. The employment relationship is "at-will" which affords you and Mr. Cooper
the right to terminate the relationship at any time for no reason or any reason,
with 60 days notice.

Anticipated Start Date:
January 2, 2019

Should you accept employment with Mr. Cooper, you will be eligible for a maximum
of 25 paid time off (PTO) days annually, earned and accrued on a per pay-period
basis. On the first day of your employment, you will be eligible to participate
in a variety of health and welfare plans including medical, dental, life,
disability, sick leave, PTO, and paid holidays. You will also be eligible to
participate in the Mr. Cooper 401(k) retirement plan. More information about
these benefits will be provided to you during New Hire Orientation.


If you have or had any agreement or contract with any previous employer or any
other entity that would restrict or impair your ability to work for Mr. Cooper,
call upon its customers, or prospective customers, or assist Mr. Cooper in
recruiting employees, you must immediately notify us. Also, please be advised
that Mr. Cooper prohibits all employees from using trade secrets or other
confidential information (verbal, written, electronics or otherwise) they may
have acquired from any prior employer. Mr. Cooper also prohibits employees from
bringing any former employer’s confidential information on to Mr. Cooper’s
property, including its computer systems, databases, and company-owned or
paid-for equipment. If you have any proprietary or confidential information of
any prior employer, you are required to retain the same. However, you are not to
use that information in any way in your job at Mr. Cooper.
This offer is contingent upon the following:


Proof of eligibility and employment authorization in accordance with
governmental (I-9) requirements,
Obtaining satisfactory criminal, employment, and education background checks,
Completing all new hire paperwork, which you will receive in the days after you
sign and
date this letter.


Chris, we look forward to you playing a vital role at Mr. Cooper. Please feel
free to contact me if you have any questions.


Sincerely,


/s/ Jay Bray


Jay Bray
Chairman and CEO


                                                        


I, Christopher Marshall, accept and agree to all the terms and conditions
contained in this offer letter.




/s/ Christopher Marshall        December 11, 2018
(Signature)    Date


I understand and agree that if I am hired by Mr. Cooper or any affiliate of Mr.
Cooper that my employment relationship with Mr. Cooper or any affiliate of Mr.
Cooper to whom I may hereafter be assigned, will be as an “employee at-will.” 
Mr. Cooper retains the right to terminate my employment relationship at any time
with or without cause, without notice, and without incurring any liability to
me.  I further understand and agree that any agreement providing for a term of
employment or any agreement restricting or limiting the right of Mr. Cooper or
any affiliate to terminate my employment relationship for
cause is not binding, unless such an agreement is made in writing and signed by
the CEO of Mr. Cooper and me. This offer is contingent upon successful
completion of a background investigation.





